Civil action to recover damages for an alleged wrongful death caused by the falling of a telephone pole while plaintiff's intestate was at the top of it, removing wires therefrom.
From a judgment of nonsuit entered on motion of the defendant at the close of plaintiff's evidence, plaintiff appeals, assigning error.
We agree with the trial court that the evidence adduced on the hearing, and now appearing of record, was not sufficient to carry the case to the jury. It would serve no useful purpose to set out the testimony of the witnesses. The judgment of nonsuit will be upheld.
Affirmed. *Page 801